DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The Examiner believes that the added limitations to claims 16, 21, 22, and 23 are new matter.  The Applicant points to [0015] of the original specification to allegedly teach these added limitations.  However, in [0015], it is merely stated that “an impending future critical grid state, based for example on wind forecasts, can already be taken into consideration as the state of the DC voltage grid and transmitted to the wind turbines by way of the DC voltage.”  This is the only mention in the entire specification of the word “future” and the specification never mentions “preemptively” or “impending”.  Therefore, the specific performance of the actuator, power grid, etc. claimed is not explicitly described in the specification.
Even though the Examiner believes this is new matter, a new prior art reference made of record (below) will be used to reject these limitations.  Also, the Examiner would like to point out that the Applicant’s specification at [0015] merely teaches taking into consideration future wind forecasts when controlling the DC voltage supplied, and that is what the new prior art reference teaches as well.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 16-20 and 23-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. (2016/0018837) and Erokhovets (11,031,785). 
Regarding independent claims 16 and 23, Kaufman teaches a DC voltage grid and method for operating said DC voltage grid or a wind farm (121) connected to the DC voltage grid (Fig. 1A), comprising:
an electrical conductor (101, 102) electrically interconnecting electrical components (wind 121, battery 131, grid 190) and having a DC voltage applied between parts of the electrical conductor; and
an actuator (140) having an input receiving electrical power from a power grid (190) and an output supplying DC power to the DC voltage grid, (serving to connect one or more source energy units 110, 120 to the AC grid 190, through an inverter energy unit 140, and optionally to storage energy unit 130, which connects the battery bank energy device 131 to the DC rails., Par 0024)
wherein the actuator is configured to vary the DC voltage of the DC power based on a state of the DC voltage grid (based on VBUS value to satisfy load demand and/or maintain the DC bus voltage at a certain level), wherein information about the state is communicated to the electrical components of the DC voltage grid by way of the value of the DC voltage. (Abstract; [0024], [0031])
Kaufman fails to explicitly teach preemptively varying the DC voltage when an impending future critical grid state is anticipated and communicating that by way of the value of the DC voltage.  Erokhovets teaches a similar DC voltage grid (Fig. 1; Col. 3, lines 24-64) to that of Kaufman.  Erokhovets teaches an actuator (108) having an input receiving power from a power grid (“External Grid”) and an output supplying DC power to the DC voltage grid (“DC bus”), wherein the actuator is configured to preemptively vary the DC voltage of the DC power when an impending future critical grid state is anticipated (Col. 4, lines 13-23).  Erokhovets communicates with other electrical components of the DC voltage grid the same way Kaufman does.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to, in Kaufman’s invention, preemptively vary the DC voltage when an impending future critical grid state is anticipated, since having some information about the future conditions of the system will help in managing/controlling the system in the most efficient way. (Erokhovets teaches taking into account future critical grid states based on the “forecast” and “expected” performance of certain elements in the system to preemptively control the current operations of the grid.)
Regarding claims 17 and 31, Kaufman teaches one of the electrical components (energy storage unit) is a protective device of the DC voltage grid; and activating (i.e. charging) the protective device when a safety threshold value of the DC voltage is exceeded or undershot. ([0033])
Regarding claims 18 and 19, Kaufman fails to explicitly teach the protective device (energy storage unit) arranged at a distance of more than 100 m from others of the interconnected electrical components.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrange the energy storage unit at a distance more than 100 m from other electrical components, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 20, Kaufman teaches the electrical components comprising an energy storage element (131; [0033]) and an electrical consumer ([0032]).
Regarding claim 24, Kaufman teaches changing an operating behavior of at least some of the electrical components (i.e. 121) as a function of the value of the DC voltage ([0031]).
Regarding claim 25, Kaufman teaches increasing the DC voltage of an energy storage unit (131) that is part of the interconnected electrical components as a state of charge of the energy storage unit increases. (during charging; [0033])
Regarding claim 26, Kaufman teaches increasing the DC voltage of an energy source (121) that is part of the interconnected electrical components as the capacity utilization of the energy source decreases. ([0031]; increase wind output as the capacity utilization decreases)
Regarding claim 27, Kaufman teaches the energy source being a wind turbine (121; [0026])
Regarding claim 28, Kaufman teaches several of the interconnected electrical components comprise energy sources (wind, etc.) and at least a portion of the energy sources are deactivated when a first threshold value (202) of the DC voltage is exceeded. ([0031])
Regarding claim 29, Kaufman teaches several of the interconnected electrical components comprise energy storage units (131) and at least a portion of the energy storage units are discharged when the value of the DC voltage is below a second threshold value. ([0033])
Regarding claim 30, Kaufman teaches several of the interconnected electrical components comprise electrical consumers (load unit) and at least a portion of the electrical consumers are operated with reduced power or deactivated when a third threshold value (211) of the DC voltage is undershot. ([0032])
6.	Claim(s) 21, 22, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. (2016/0018837) and Erokhovets (11,031,785) as applied to claim 16, 23, 26, and 27 above, and further in view of Dharmadhikari et al. (2019/0326773).
Kaufman and Erokhovets teach the DC voltage grid including a wind farm (121), as described above, and controlling the output of different sources to the DC bus as a function of the value of the DC voltage on the DC bus, wherein a critical state could be determined when a grid (190) stops providing power to the DC bus and the voltage begins to decline. ([0026], [0031] of Kaufman) 
Kaufman and Erokhovets fail to explicitly wind turbines configured for blade adjustment as a function of the value of the DC voltage.  Dharmadhikari teaches wind turbines configured for blade adjustment as a function of the value of the DC voltage desired to be output ([0003]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have Kaufman’s wind turbines (121) configured for blade adjustment as a function of the value of the DC voltage, since this configuration is known in the art and would allow for more precise control of voltage output to the DC bus to maintain its voltage.
Response to Arguments
7.	Applicant’s arguments, filed November 16, 2022, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Erokhovets (11,031,785).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
11-28-2022
/DANIEL KESSIE/             Primary Examiner, Art Unit 2836